

116 S2604 IS: Reduce Impaired Driving for Everyone Act of 2019
U.S. Senate
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2604IN THE SENATE OF THE UNITED STATESOctober 16, 2019Mr. Udall (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Administrator of the National Highway Traffic Safety Administration to work with
			 vehicle manufacturers, suppliers, and other interested parties to advance
			 the technology developed by the Driver Alcohol Detection System for Safety
			 Research Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reduce Impaired Driving for Everyone Act of 2019 or the RIDE Act of 2019.
 2.FindingsCongress finds that— (1)alcohol-impaired driving fatalities represent approximately 1/3 of all highway fatalities in the United States each year;
 (2)in 2017, there were 10,874 alcohol-impaired driving fatalities in the United States involving drivers with a blood alcohol concentration level of .08 or higher, and 68 percent of the crashes that resulted in those fatalities involved a driver with a blood alcohol concentration level of .15 or higher;
 (3)the estimated economic cost for alcohol-impaired driving in 2010 was $44,000,000,000; (4)the National Highway Traffic Safety Administration has partnered with automobile manufacturers to develop alcohol detection technologies that could be installed in vehicles to prevent drunk driving; and
 (5)the Federal Government has invested nearly $50,000,000 in advanced alcohol detection software, and companies are actively pursuing solutions to the significant problem of drunk driving.
			3.Advanced drunk driving prevention technology program
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the National Highway Traffic Safety Administration.
 (2)DADSSThe term DADSS means the Driver Alcohol Detection System for Safety Research Program carried out through a public-private partnership between the National Highway Traffic Safety Administration and the Automotive Coalition for Traffic Safety.
 (3)New vehicleThe term new vehicle has the meaning given the term in section 37.3 of title 49, Code of Federal Regulations (or a successor regulation).
				(b)Technology transfer and vehicle integration
 (1)In generalDuring fiscal years 2021 and 2022, the Administrator shall work directly with vehicle manufacturers, suppliers, and other interested parties, including institutions of higher education with expertise in automotive engineering, to advance the technology developed by DADSS, and other suitable advanced drunk driving prevention technology, as determined by the Administrator, with the goal of integrating the technology, at the earliest practicable date, into new vehicles.
 (2)FundingAny amounts made available to carry out this subsection under subsection (h)(1) shall be made available for the purposes described in paragraph (1) pursuant to the existing cooperative agreement entered into by the Administrator and the Automotive Coalition for Traffic Safety to carry out DADSS.
				(c)Demonstration of technology in Federal fleets
 (1)In generalBeginning in fiscal year 2021, the Administrator shall work with the Administrator of General Services to demonstrate advanced drunk driving prevention technology in not fewer than 2,500 vehicles in Federal fleets.
 (2)RequirementsIn carrying out paragraph (1), the Administrator shall ensure that the fleet vehicles in which advanced drunk driving prevention technology is demonstrated—
 (A)are driven not less than 3 days per week; (B)are located in various regions in the United States; and
 (C)collectively include not more than three make, model, and model year combinations. (d)Pilot deployment of prototype advanced drunk driving prevention technology in non-Federal fleets (1)In generalTo assist in the development of, and to aid the creation of market demand for, advanced drunk driving prevention technology, the Administrator shall carry out a program to encourage the use of advanced drunk driving prevention technology in—
 (A)State and local government fleets; and (B)private sector fleets.
					(2)Funding
 (A)In generalOut of any amounts made available to the Administrator and not otherwise obligated, the Administrator shall use such sums as are necessary to carry out paragraph (1).
 (B)Existing program fundingThe Administrator may continue to use, in accordance with existing guidelines for the relevant fund, any Federal fund used by the Administrator on the date of enactment of this Act to carry out an existing program that satisfies the requirements of paragraph (1).
 (e)ReportNot later than 1 year after the date of enactment of this Act, and every 180 days thereafter, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the progress of the Administrator in carrying out subsections (c) and (d).
			(f)Stakeholder Team
 (1)In generalThe Administrator shall establish and maintain a team, to be known as the Stakeholder Team, to provide input for the Administrator to consider on issues of public policy, deployment, and State law relating to the deployment of advanced drunk driving prevention technology in motor vehicles.
 (2)MembershipThe Stakeholder Team shall be composed of— (A)vehicle manufacturers;
 (B)suppliers; (C)safety advocates;
 (D)fleet administrators or managers; and (E)other interested parties with expertise in public policy, marketing, or product release.
					(g)Rulemaking
 (1)In generalSubject to paragraph (3), not later than 2 years after the date of enactment of this Act, the Administrator shall issue a final rule prescribing a Federal motor vehicle safety standard that requires advanced drunk driving prevention technology in all new vehicles.
				(2)Requirements
 (A)Lead timeThe compliance date of the rule issued under paragraph (1) shall be not more than 2 model years after the effective date of that rule.
 (B)Technical capabilityAny advanced drunk driving prevention technology required for new vehicles under paragraph (1) that measures blood alcohol concentration shall automatically use the legal limit for blood alcohol concentration of the jurisdiction in which the vehicle is located.
 (3)TimingIf the Administrator determines that it is not practicable to issue the rule described in paragraph (1) by the applicable date, the Administrator—
 (A)may extend the time period for such time as the Administrator determines to be necessary; and (B)shall, not later than the date described in paragraph (1), and not less frequently than annually thereafter until the date on which the rule under that paragraph is issued, submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing, as of the date of submission of the report—
 (i)the reasons for not prescribing a Federal motor vehicle safety standard that requires advanced drunk driving prevention technology in all new vehicles;
 (ii)the deployment of advanced drunk driving prevention technology in vehicles; (iii)any information regarding the ability of vehicle manufacturers to include advanced drunk driving prevention technology in new vehicles; and
 (iv)an anticipated timeline for prescribing the Federal motor vehicle safety standard described in paragraph (1).
 (h)Authorization of appropriationsThere are authorized to be appropriated— (1)to carry out subsection (b), $5,000,000 for each of fiscal years 2021 and 2022; and
 (2)to carry out subsection (c), $25,000,000 for the period of fiscal years 2021 through 2022, to remain available until expended.